713 N.W.2d 775 (2006)
475 Mich. 860
CITY OF ROCHESTER HILLS, Plaintiff-Appellee,
v.
Patrick J. FISHER, Defendant-Appellant.
Docket No. 130841. COA No. 268164.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 14, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is also DENIED.
MARILYN J. KELLY, J., would remand this case to the district court with instructions to vacate the fine imposed.